Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed September 24, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00850-CV



                    IN RE RICHARD PARKER, Relator


                        ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                             247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13073

                       MEMORANDUM OPINION

      On October 22, 2014, relator Richard Parker filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable John Schmude, presiding judge of the 247th District Court of Harris
County, to order his release from an allegedly void confinement in the Harris
County Jail for contempt based on an order issued by the 247th District Court of
Harris County.

      On September 8, 2015, relator filed a motion asking this court to dismiss his
petition for writ of habeas corpus because the parties to the underlying litigation
have resolved all issues and the commitment order has been withdrawn by the trial
court at the request of the parties.

      Accordingly, we dismiss relator’s petition for writ of habeas corpus.


                                                  PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.




                                         2